Name: 95/542/Euratom, ECSC: Council Decision of 20 December 1995 on the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other, on trade and trade-related matters
 Type: Decision
 Subject Matter: competition;  Europe;  cooperation policy;  trade;  European construction
 Date Published: 1995-12-23

 Avis juridique important|31995D054295/542/Euratom, ECSC: Council Decision of 20 December 1995 on the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other, on trade and trade-related matters Official Journal L 311 , 23/12/1995 P. 0021 - 0021COMMISSION DECISION of 20 December 1995 on the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other, on trade and trade-related matters (95/542/Euratom, ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Whereas, pending the entry into force of the Partnership and Cooperation Agreement signed in Luxembourg on 14 June 1994, it is necessary to approve the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other part, on trade and trade-related matters signed in Brussels on 1 June 1995;Whereas the conclusion of the Interim Agreement is necessary to attain the objectives of the Community set out in particular in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community, and whereas the Treaty did not make provision for all the cases covered by this Decision;Having consulted the Consultative Committee and with the assent of the Council, given on 4 December 1995,HAS DECIDED AS FOLLOWS:Article 1The Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other part, on trade and trade-related matters, together with the Protocol and the declarations, are hereby approved on behalf of the European Coal and Steel Community and the European Atomic Energy Community.Article 2The President of the Commission shall give the notification provided for in Article 36 of the Interim Agreement on behalf of the European Coal and Steel Community and the European Atomic Energy Committee.Done at Brussels, 20 December 1995.For the CommissionThe PresidentJacques SANTER